Citation Nr: 0800940	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of stress 
fracture of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1998 to May 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in November 2004 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The veteran testified at a personal 
hearing at the RO in May 2003.  A transcript is of record.    


FINDING OF FACT

There is no current medical diagnosis of residuals of stress 
fracture of the right foot.


CONCLUSION OF LAW

Residuals of stress fracture of the right foot were not 
incurred in or aggravated by service.   38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The RO provided the appellant with 
notices in October 2000 and February 2001, prior to the 
initial adjudication.  The RO also provided the appellant was 
also provided with notice in July 2003, and the claim was 
readjudicated in a February 2004 supplemental statement of 
the case.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in her 
possession that pertains to the claims.    

The Board also notes that contained a the March 2007 
supplemental statement of the case was notice of the types of 
evidence necessary to establish a disability rating for her 
disability claim and the effective date of the disability.  
There was no subsequent readjudication of the claim, but in 
view of the fact that the claim of service connection is 
being denied, no disability rating or effective date will be 
assigned.  There is therefore no resulting detriment to the 
veteran with regard to a disability rating and/or effective 
date as those downstream questions are rendered moot. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before a decision review 
officer (DRO) in May 2003.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
and her representative have not contended otherwise.  

The Board notes that when a claimant fails to report, without 
good cause, for an examination scheduled in conjunction with 
an original compensations claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(a)-(b).    
Here, the veteran was scheduled for various VA examinations 
in 2005 and 2006, but she failed to report.  A January 2006 
letter had been sent by the RO to the veteran informing her 
of whom to contact in the event she could not keep her 
appointment and the consequences of failing to report to her 
scheduled examination.  By letter received in August 2006, 
the veteran explained that she lived in Albuquerque, New 
Mexico and was not willing to drive elsewhere for eight hours 
to an appointment when there was a VA medical center located 
5 miles from her home.  In an attachment, she further 
explained that she was a full-time student and was unable to 
travel due to lack of transportation and limited income.  As 
a result, the veteran was later scheduled for VA examinations 
in August 2006, October 2006 and November 2006 at the VA 
medical facility in Albuquerque, New Mexico, but she failed 
to report without providing good cause.  By statement 
received in December 2007, the veteran's representative 
acknowledged the veteran's failure to report.  Accordingly, 
the claim shall be rated based on the evidence of record.   
See Id.           

VA has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for residuals of stress fracture of the 
right foot.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As the veteran testified at a May 2003 RO hearing, she 
injured her feet while at basic training.  Service medical 
records show that in February 1998, the veteran was seen on 
three occasions for her right foot.  In the first occasion, 
the veteran was diagnosed with severe right foot stress 
reacting.  In the second occasion, the veteran reported pain 
in her metatarsophalangeal area.  In the third occasion, the 
veteran was diagnosed with right metatarsophalangeal stress 
reacting that was healing.  In May 1998, bone scan results 
revealed stress fracture of the base of the second 
metatarsal.  An October 1998 service medical report revealed 
that spot views of the feet showed mildly more pronounced 
tracer uptake in the right mid foot involving the region of 
the base of the second metatarsal; and the impression was 
that finding in the right foot did not suggest active 
fracture at that time but may have represented an old healed 
stress related injury.  The veteran's March 1999 separation 
examination shows that the veteran's feet were clinically 
evaluated as normal.  In her contemporaneous medical history, 
the veteran checked the appropriate box to deny a 
past/current medical history of foot trouble.    

The Board notes that there is no evidence of a continuity of 
symptomatology after service, and that there are no post-
service medical records documenting a current complaint, 
treatment, or diagnosis of residuals of stress fracture of 
the right foot.  By letter received in May 2004, the 
veteran's representative directed the Board's attention to a 
letter written by one of the veteran's private physicians who 
stated that "[e]xcessive exercise for instance in the 
military has been associated with stress fractures in the 
absence of bone pathology."  A review of the record shows 
that the statement was made by Avelina Bardwell, M.D. in 
September 2002 when she examined the bone mass of the 
veteran's bilateral femur and lumbar spine.  
Dr. Bardwell mentioned that the veteran's patient 
questionnaire reflected that the veteran had stress fractures 
of the feet.  The Board notes that Dr. Bardwell did not, 
however, diagnose the veteran with stress fractures of the 
feet.  Rather, she diagnosed the veteran with osteopenia, 
which the Board also notes was not linked to stress fractures 
of the feet.  

Although the veteran underwent VA examination in October 
2000, the report of that examination discussed the left foot, 
not the right foot.  In its November 2004 decision, the Board 
deemed the October 2000 examination inadequate and remanded 
the case for a VA examination.  As noted earlier, the veteran 
has failed to report for several follow-up VA examinations.  
As a result, the Board is left with an evidentiary record 
which lacks a medical diagnosis of current right foot 
disability. 

The Board acknowledges the veteran's assertions that 
residuals of stress fracture of the right foot are related to 
service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not currently 
have residuals of stress fracture of the right foot.  The 
Court has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that she is entitled to 
some sort of benefit simply because she had a disease or 
injury while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of 
stress fracture of the right foot.  As the preponderance of 
the evidence weighs against the claims, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


